Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmeikal US 2008/0136331.
Regarding claim 1, Schmeikal teaches a backlight (200, Fig 2) comprising: a light source board (216, Fig 2); a plurality of light source assemblies (204) aligned on the light source board (216), each of the plurality of light source assemblies including light sources (204) electrically connected to each other; a voltage supply line (power supply line + -) provided on the light source board, the voltage supply line (power supply line + -) configured to supply a driving voltage to the light source assemblies (204); and sensing lines (thermal probe extension 218, ¶40, ¶59 and Fig 2) provided on the light source board (216), the sensing lines (thermal probe extension 218) configured to output a voltage detected from each of the light source assemblies (204), 
Schmeikal does not disclose in the above-cited embodiment “wherein each of the plurality of light source assemblies includes a connection electrode connecting the light 
However, in another embodiment figure 6 does suggest wherein each of the plurality of light source assemblies (504) includes a connection electrode (electrode coupling, ¶49) connecting the light sources (504), and wherein at least a portion of the connection electrode (508) is provided in a layer different from that of the sensing lines (the thermal extension line 518, Fig 6) to overlap with the sensing lines (the thermal extension line 518, Fig 6, ¶77).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have each of the plurality of light source assemblies (504) includes a connection electrode (segment drive line 508) connecting the light sources (504), and wherein at least a portion of the connection electrode (508) is provided in a layer different from that of the sensing lines (the thermal extension line 518) to overlap with the sensing lines (the thermal extension line 518), as Schmeikal suggests in Fig. 6, to modify the embodiment of Fig. 2. The motivation for doing so would provide for a greater thermal isolation of the light-emitting element package from the rest of the mounting structure such that an accurate operating temperature reading of the light sources. See ¶52.
	
Regarding claim 2, Schmeikal teaches the backlight of claim 1, wherein the light sources included in each of the light source assemblies are first to kth (k is an integer greater than 1) light sources (four light emitting elements 204, ¶28, ¶49) connected in series to each other, wherein the first light source is connected to the voltage supply line, and the kth light source is connected to one of the sensing lines. (See ¶49)

(Schmeikal teaches Furthermore, the person of skill in the art will understand that the one or more light-emitting elements are configured in any number of arrays, groups to provide different effects. The light-emitting elements, groups and arrays thereof are mounted independently and as part of self-contained light-emitting packages comprising any number of drive circuit and thermal probing. See ¶46.)
	
Regarding claim 6, Schmeikal teaches the backlight of claim 5, wherein the sensing lines include at least one inner sensing line provided between the first light source group and the second light source group in the second direction.
(Schmeikal teaches In general, the thermal probes will be configured such that an operating temperature of a light-emitting element coupled thereto is efficiently transferred thereto and communicated to the sensing element. In one embodiment, the light-emitting element is in direct contact with the thermal probe. For example, the thermal probe may comprise a metallic trace or the like (e.g. copper) to which is thermally coupled the light-emitting element, namely via direct contact or via a thermally conductive bonding agent or the like. As such, due to the high thermal conductivity of the probe trace relative to the substrate on which it is disposed. ¶59.)

(Schmeikal teaches The more light-emitting elements are generally mounted on a substrate or the like, the electrodes of the light-emitting element(s) being operatively coupled to a drive circuitry (e.g. PCB, etc.) provided thereon. In some embodiments, one substrate may be provided for each light-emitting element or for each light-emitting element group and array, thereby defining individual light-emitting element packages or the like. In other embodiments, each light-emitting element may be mounted to a same substrate. ¶47).

Regarding claim 8, Schmeikal teaches the backlight of claim 7, wherein the first connection electrode overlaps with at least a portion of the at least one inner sensing line.  (Fig 6 of Schmeikal shows electrodes 508 overlap thermal probe extension 518).

Regarding claim 9, Schmeikal teaches the backlight of claim 5, wherein the connection electrode includes a second connection electrode that connects the light sources included in each of the first and second light source groups.
(Schmeikal teaches the more light-emitting elements are generally mounted on a substrate or the like, the electrodes of the light-emitting element(s) being operatively coupled to a drive circuitry (e.g. PCB, etc.) provided thereon. In some embodiments, one substrate may be provided for each light-emitting element or for each light-emitting group and array, thereby defining individual light-emitting element packages or the like. In other embodiments, each light-emitting element may be mounted to a same substrate. ¶47).

Regarding claim 10, Schmeikal teaches the backlight of claim 9, wherein the second connection electrode is provided in a same layer as the sensing lines.
(Schmeikal teaches [0049] In another embodiment, the light-source may comprise one or more light-emitting element packages, each comprising one or more light-emitting elements operatively mounted on a package substrate providing the necessary light-emitting element electrode couplings (e.g. electrode pads, traces, etc.) for driving the light-emitting element(s). Such packages may then be operatively coupled to a mounting structure or the like providing the various drive circuitry elements for driving the packages. )

Regarding claim 11, Schmeikal teaches the backlight of claim 6, wherein the sensing lines further include additional sensing lines facing the at least one sensing line with the second light source group interposed therebetween, the additional sensing lines extending in the first direction.
(Schmeikal teaches the thermal probe may comprise a metallic trace or the like (e.g. copper) to which is thermally coupled the light-emitting element, namely via direct contact or via a thermally conductive bonding agent or the like. ¶59).


(Schmeikal teaches Furthermore, in one embodiment, the thermal probe(s) disposed on the substrate (e.g. package and/or support structure PCB) may be electrically isolated from the drive circuitry configured to power the light-emitting element(s). Alternately, the thermal probe(s) may be in electrical contact with one or more of the drive circuitry traces, for example, providing open extensions thereof. In this configuration, the thermal probe(s) is substantially configured using a low resistance electrical trace and thus does not form part of the drive circuitry to which it is electrically connected. ¶63).

Regarding claim 13, Schmeikal teaches the backlight of claim 1, further comprising a controller connected to the voltage supply line and the sensing lines, the controller configured to measure an output voltage transferred through the sensing lines and control a voltage applied to the voltage supply line based on the output voltage. 
(Schmeikal teaches In an embodiment comprising one or more light-emitting element packages, or more generally comprising one or more light-emitting elements mounted on respective package, group, array and/or cluster substrates, these respective substrates may be further mounted and operatively coupled to a mounting structure or the like (e.g. PCB, etc.). This mounting structure may generally be operatively coupled to the light source's power supply (e.g. directly or indirectly via a light source driving/monitoring/controlling module circuitry, hardware, firmware and/or 

Regarding claim 14, Schmeikal teaches the backlight of claim 13, wherein the sensing lines include: a first sensing line connected to a first light source assembly; and a second sensing line connected to a second light source assembly, wherein the first light source assembly is located closer to the controller than the second light source assembly along the first direction, and wherein, based on the second direction different from the first direction, a width of the second sensing line is greater than that of the first sensing line.
(Schmeikal teaches In an embodiment comprising one or more light-emitting element packages, or more generally comprising one or more light-emitting elements mounted on respective package, group, array and/or cluster substrates, these respective substrates may be further mounted and operatively coupled to a mounting structure or the like (e.g. PCB, etc.). This mounting structure may generally be operatively coupled to the light source's power supply (e.g. directly or indirectly via a light source driving/monitoring/controlling module circuitry, hardware, firmware and/or software) and comprise different numbers of drivel monitoring/controlling circuitry elements used for operating the light-emitting element(s) on their respective substrates. See ¶50).


(Schmeikal teaches Furthermore, in one embodiment, the thermal probe(s) disposed on the substrate (e.g. package and/or support structure PCB) may be electrically isolated from the drive circuitry configured to power the light-emitting element(s). Alternately, the thermal probe(s) may be in electrical contact with one or more of the drive circuitry traces, for example, providing open extensions thereof. In this configuration, the thermal probe(s) is substantially configured using a low resistance electrical trace and thus does not form part of the drive circuitry to which it is electrically connected. ¶63).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmeikal as applied to claim 1 above, and further in view of Kanade et al. US 2012/0051093.
Regarding claim 16, Schmeikal fails to teach wherein the connection electrode includes at least one of indium tin oxide (ITO).
Kanade teaches both conductors providing electrical connection to the light sources. Electrical connections may also be provided by wires, e.g. through the use of wire bonding, or by transparent electrodes such as Indium Tin Oxide. See ¶69.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2009/0168401 in view of Schmeikal US 2008/0136331.
Regarding claim 17, Kwon teaches a display device comprising: a display panel; and a backlight (The backlight unit is mounted to a liquid crystal display (LCD) device, see Kwon ¶166), wherein the backlight includes: a light source board; a plurality of light source assemblies aligned on the light source board, each of the plurality of light source assemblies including light sources electrically connected to each other (Kwon teaches the backlight unit includes a first light source group LG1 including light sources L spaced apart from each other along Y direction among the light sources; and a second light source group LG2 including light sources L that are spaced apart from the first light source group LG1 in X direction and spaced apart from each other along the X direction among the light sources L. See Kwon ¶42-¶47 and Fig 1.)
Kwon fails to teach “a voltage supply line provided on the light source board, the voltage supply line configured to supply a driving voltage to the light source assemblies; and sensing lines provided on the light source board, the sensing lines configured to output a voltage detected from each of the light source assemblies, wherein each of the plurality of light source assemblies includes a connection electrode connecting the light sources, and wherein at least a portion of the connection electrode is provided in a layer different from that of the sensing lines to overlap with the sensing lines.”

Schmeikal does not disclose in the above-cited embodiment “wherein each of the plurality of light source assemblies includes a connection electrode connecting the light sources, and wherein at least a portion of the connection electrode is provided in a layer different from that of the sensing lines to overlap with the sensing lines.”
However, in another embodiment figure 6 does suggest wherein each of the plurality of light source assemblies (504) includes a connection electrode (electrode coupling, ¶49) connecting the light sources (504), and wherein at least a portion of the connection electrode (508) is provided in a layer different from that of the sensing lines (the thermal extension line 518, Fig 6) to overlap with the sensing lines (the thermal extension line 518, Fig 6, ¶77).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have each of the plurality of light source assemblies (504) includes a connection electrode (segment drive line 508) connecting the light sources (504), and  at least a portion of the connection electrode (508) is provided in a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify this teaching of Schmeikal for the light sources system of Kwon. The motivation for doing so would reduce number of light sources, reduce heat generation, and thereby reduce the manufacturing costs by adjusting the arrangement. Kwon ¶3.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of prior art of record teaches the backlight of claim 1, further comprising an insulating layer provided over the voltage supply line and the sensing lines, wherein the connection electrode and the light sources are provided on the insulating layer.

Regarding claim 4, none of prior art of record teaches the backlight of claim 3, wherein at least one of the light sources included in each of the light source assemblies 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 24, 2021